Per Curiam.

The acceptance of rent by landlord from the occupant of the apartment, with knowledge that she was not the person who signed the lease, constituted a waiver of any right to forfeit the lease. (Woollard v. Schaffer Stores Co., 272 N. Y. 304, 313.) Furthermore, by bringing a prior summary proceeding to evict the occupant for nonpayment of the August, 1960 rent, the landlord must be deemed to have accepted her as a tenant.
The final order should be unanimously reversed, with $30 costs to tenant, and final order directed for tenant, with appropriate costs in the court below.
Concur — Hast, Di Gtovanna and Benjamin, JJ.
Final order reversed, etc.